Exhibit 10.31

CONSULTING AND CONFIDENTIALITY AGREEMENT

This Agreement is entered into this 2d day of Sept., 2009 (“Effective Date”) by
and between KV Pharmaceutical Company (“KV”), 2503 South Hanley Road, St. Louis,
MO 63144, a Delaware corporation, and Ronald J. Kanterman, [Address
intentionally omitted] (“Kanterman” or “Consultant”).

WHEREAS, KV possesses confidential information and trade secrets relating to its
business which is confidential and proprietary, as more fully set forth in
paragraph 5(a) of this Agreement (hereinafter referred to as “Trade Secrets and
Confidential Information”);

WHEREAS, in addition to the Trade Secrets and Confidential Information, KV also
possesses and enjoys the benefit of sound customer relationships and good will
in the marketplace;

WHEREAS, Consultant was an executive at KV until September of 2009;

WHEREAS, KV and Kanterman desire to enter into an agreement whereby Kanterman
will serve as a consultant, providing advice, information, and other assistance
on various projects for KV; and

WHEREAS, KV has a number of subsidiaries and related companies (hereafter
referred to individually and collectively as “Companies”), for which Kanterman
may provide consulting services;

THEREFORE, KV and Consultant agree as follows:

 

1. TERM OF AGREEMENT

The term of this Agreement shall be for one (1) years, beginning on the
Effective Date.

 

2. DESCRIPTION OF SERVICES

Beginning the Effective Date, Consultant will provide consulting services to KV
in the financial field, as requested by KV. Such consulting services may
include, but are not necessarily limited to the following:

Kanterman will provide reasonable and necessary services including but not
limited to:

 

  i) assistance in preparing financial reports of Companies of various natures,

 

  ii) assistance in investigations of past practices or events at Companies,

 

  iii) assistance in transition of responsibilities and ongoing continuity of
his former job functions.

Kanterman will use his best efforts to provide to KV management a monthly report
on the status of these projects and attend relevant meetings at the request of
KV. In rendering the Services, Kanterman will devote his best efforts to assist
KV in a manner consistent with the policies and procedures of KV.



--------------------------------------------------------------------------------

Kanterman will not be asked to provide Consulting Services on matters occurring
after September 2, 2009 except as such matters are relevant to financial
reporting of events occurring before that date.

During the term of this agreement, Kanterman agrees that KV projects will take
priority over any other projects in which he may be engaged, in that Kanterman
agrees not to commit to any projects that will conflict with his ability to
honor his obligations under this Agreement.

 

3. PERFORMANCE OF SERVICES

During the term of this Agreement, Consultant agrees to provide Consulting
Services to Companies at such times as are reasonably requested by KV, and to
devote sufficient time to Consulting Services as are reasonably necessary to
accomplish them appropriately. In rendering the Consulting Services, Consultant
shall comply with all laws and regulations applicable to all activities
undertaken by Consultant in connection with this Agreement.

 

4. COMPENSATION FOR SERVICES

 

  A. Compensation

During the term of this Agreement, KV will pay Consultant at the same rate of
base pay as he received as of the time of his leaving the employment at KV.
Consultant acknowledges receipt of salary from KV for the months of September
and October of 2009, and that such salary constitutes consideration under this
agreement for those two months.

 

  B. Reimbursement for Expenses

KV will reimburse Consultant for all travel and related expenses incurred as a
result of his Consulting Services, provided KV has approved such expenses in
advance.

 

5. CONFIDENTIALITY

 

  A. Trade Secrets and Confidential Information

Consultant agrees that Companies are engaged in a highly competitive business
and have expended, and continue to expend, significant resources to develop and
maintain valuable customer relationships, good will, trade secrets, and
confidential and proprietary information. Consultant further agrees that the
covenants in this Agreement are reasonable and necessary to protect Companies’
legitimate business interests in their customer relationships, good will, trade
secrets, and confidential and proprietary information. Consultant further agrees
that as a result of its investments of money, skill, and time, Companies have
developed and will continue to develop certain valuable trade secrets and
confidential information that are peculiar to their business and the disclosure
of which would cause Companies significant and irreparable harm.

 

  (a) The term “Trade Secrets” refers to the following:

 

  (i) any data or information that is competitively sensitive material, and not
generally known to the public, including, but not limited to, products planning
information, marketing strategies, plans, finance, operations, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of KV, and its customers, clients, and suppliers;

 

2



--------------------------------------------------------------------------------

  (ii) any scientific or technical information, design, process, procedure,
formula, or improvement that is not generally known to the public and is
commercially valuable and secret in the sense that its confidentiality affords
KV a competitive advantage over its competitors;

 

  (iii) all confidential or proprietary concepts, documentation, reports, data,
specifications, computer software, source code, object code, flow charts,
databases, inventions, information, know-how, show-how and trade secrets not
generally known to the public, whether or not patentable or copyrightable; and

 

  (iv) all documents, inventions, substances, engineering and laboratory
notebooks, drawings, diagrams, specifications, bills of material, equipment,
prototypes and models relating to any of the foregoing, confidential or
proprietary information not generally known to the public and stored on any
computer system and software used by KV in connection with the business or
operations of KV, and any other tangible manifestation of the foregoing which
now exist or come into Consultant’s control or possession as a result of
Consultant’s provision of Consulting Services.

 

  (b) The term “Confidential Information” means any data or information and
documentation other than Trade Secrets which is valuable to KV and not generally
known to the public, including but not limited to:

 

  (i) Financial information, including but not limited to earnings, assets,
debts, prices, fee structures, volumes of purchase or sales, or other financial
data, whether relating to KV generally, or to particular products, services,
geographic areas, or time periods;

 

  (ii) Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by KV, the names and
addresses of suppliers, terms of supplier service contracts, or of particular
transactions, or related information about potential suppliers, to the extent
that such information is not generally known to the public, and to the extent
that the combination of suppliers or use of particular suppliers, though
generally known or available, yields advantages to KV the details of which are
not generally known;

 

  (iii) Marketing information, including but not limited to details about
ongoing or proposed marketing programs or agreements by or on behalf of KV,
marketing forecasts, results of marketing efforts or information about impending
transactions;

 

  (iv) Personnel information, including but not limited to KV employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hiring, resignations, disciplinary actions, terminations
or reasons therefore, training methods, performance or other personnel
information; and

 

3



--------------------------------------------------------------------------------

  (v) Customer information, including but not limited to any compilations of
past, existing or prospective customers, customer proposals or agreements
between customers and KV, status of customer accounts or credit, or related
information about actual or prospective customers.

 

  (c) Consultant further acknowledges that Consultant will have or may have
regular and significant contact with KV customers. Consultant also acknowledges
that Consultant will have and may acquire knowledge of said customers’
specialized business requirements and that Consultant would not have had such
contact or acquire such knowledge but for Consultant’s employment by KV.

 

  (d) Consultant agrees that he will not use, disclose or disseminate to any
other person, organization, or entity or otherwise employ any Trade Secrets or
Confidential Information. The obligations set forth herein shall not apply to
any Trade Secrets or Confidential Information which shall have become generally
known to competitors of KV through no act or omission of Consultant.

 

  (e) All documents, agreements, records, notebooks, patent filings, memos, and
correspondence, including copies thereof, relating to the business of KV or the
Companies, whether prepared by KV, the Companies, Consultant, or others, and
whether presently existing or hereafter prepared (“Company Records”), are and
will continue to be the property of KV. Upon request by KV or upon termination
of this Agreement by either party, Consultant immediately will return to KV all
materials (in whatever form) in the Consultant’s possession relating to KV’s
Trade Secrets, Confidential Information, and Company Records.

 

6. RELATIONSHIP OF PARTIES

It is understood by the parties that Consultant is an independent contractor
with respect to, and not an employee or agent of, KV or the Companies.

 

  A. Payroll Taxes.

Neither state or federal income tax, nor payroll tax of any kind shall be
withheld or paid by KV on behalf of Consultant. Instead, since Consultant is an
independent contractor, he will be solely responsible for such taxes.

 

  B. KV not Responsible for Workers’ Compensation Insurance

No Workers’ Compensation insurance shall be obtained by KV on account of
Consultant. Instead, since Consultant is an independent contractor, he will be
solely responsible for obtaining any necessary workers’ compensation insurance.

 

  C. Authority to Bind the Company

Consultant has no authority to enter into contracts or agreements on behalf of
KV or the Companies.

 

4



--------------------------------------------------------------------------------

  D. Ineligibility for Benefits.

As an independent contractor, Consultant shall not be eligible for any benefits
provided by KV and/or the Companies. However, nothing in this Consulting and
Confidentiality Agreement shall impair or diminish any right of Consultant under
that certain Separation Agreement and General Release dated Sept. 2, 2009.

 

7. NOTICES

All notices required or permitted under this Agreement shall be in writing and
shall be deemed delivered when delivered in person, deposited in the United
States mail, first-class postage prepaid, or sent by generally recognized next
business day delivery service (such as Federal Express), addressed as set forth
in the first paragraph of this Agreement. A party’s address may be changed by
said party from time to time by providing written notice to the other in the
manner set forth herein.

 

9. ENTIRE AGREEMENT

This Agreement contains the entire agreement of the parties as to the Consulting
Services to be provided hereunder and there are no other promises or conditions
between them related to such services in any other agreement, whether oral or
written. This Agreement supersedes any prior written or oral agreements between
the parties on the subject of the Consulting Services. However, the parties
expressly acknowledge the existence and continued viability of that certain
Separation Agreement and General Release. The parties further agree that in the
event of a conflict between the provisions of this agreement and any provision
of the Separation Agreement and General Release, the provisions of the
Separation Agreement and General Release shall control.

 

10. RIGHT OF COURT TO MODIFY THIS AGREEMENT

The parties agree that, if the scope or enforceability of this Agreement is in
any way disputed at any time, a court or other trier of fact may modify and
enforce the Agreement to the extent it believes to be reasonable under the
circumstances.

 

11. AMENDMENT

This Agreement may be modified or amended only in writing signed by both
parties.

 

12. SEVERABILITY

If any provision of this Agreement is determined to be in violation of any law,
rule or regulation or otherwise unenforceable, and cannot be modified to be
enforceable, such determination shall not effect the validity of any other
provision of this Agreement, but such other provisions shall remain in full
force and effect. Each provision, paragraph and subparagraph of this Agreement
is severable from every other provision, paragraph and subparagraph and
constitutes a separate distinct covenant. It is the parties’ express intention
that, should a court of competent jurisdiction find any provision of this
Agreement to be unenforceable as written, then such court should reform the
offending provision so as to render it enforceable to the fullest extent deemed
reasonable by the court.

 

5



--------------------------------------------------------------------------------

13. WAIVER

The failure of either party to enforce any provision of this Agreement shall not
be construed as a waiver of limitation of that party’s rights to subsequently
enforce and compel strict compliance with each and every provision of this
Agreement.

 

14. ASSIGNMENT

Neither this agreement nor the rights or obligations of Consultant hereunder
shall be assigned, subcontracted or otherwise transferred by Consultant to any
other person or entity, by operation of law or otherwise.

 

15. APPLICABLE LAW

This Agreement shall be governed by the laws of the State of Missouri, without
regard to principles of conflict of law which would otherwise make the laws of
any other jurisdiction applicable hereto.

In witness whereof, the parties have duly executed this Agreement as of the date
first set forth above.

Agreed to this 2nd day of Sept., 2009, by:

 

Consultant

/s/ Ronald J. Kanterman

Ronald J. Kanterman KV Pharmaceutical Company By:  

/s/ David A. Van Vliet

Title:  

Interim President/CEO

 

6